UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
UNITED STATES OF AMERICA, )
)
v. ) CR. No. 07-00195 (TFH)(AK)
)
TONYA R. SYKES, )   D
Defendant. )
) SEP 1 0 2009

U.S. D|STR|CT COURT

This matter was referred to a United States Magistrate Judge by the Honorable Thomas F.

Hogan for a Hearing on Violation of Probation and a Report and Recommendation.
Background

The Defendant, Tonya Sykes, was sentenced on July 2, 2008, to a period of 48 months
probation, following her plea of guilty to Wire Fraud in violation of l8 U.S.C. §1343. The trial
court also imposed certain special conditions. Defendant’s supervision began on July 2, 2008,
and is scheduled to terminate on July l, 2012. Ms Sykes, while on supervision, moved for
permission to travel out of the United States to Aruba.. According to the Memorandum to the
trial court dated July 24, 2009, the trial court denied Defendant’s motion on June 24, 2009. On
July 3, 2009, Ms Sykes traveled to Aruba without permission of the Probation Offlce or the trial
court. She returned to the United States on J u1y 7, 2009. Her travel outside the United States
was verified through the United States Customs Department.

On July 16, 2009, Ms Sykes reported to her Supervising Probation Offrcer and when
confronted with the fact that she had left the country without perrnission, she acknowledged

traveling to Aruba without consent is a violation of a standard condition of her probation.

Hearing on Violation

A hearing on the alleged violation of the conditions of Ms Sykes’ probation was held
before the undersigned on August 12, 2009. At the hearing the Defendant was represented by
counsel. At the hearing the Probation Officer proffered that Ms Sykes had left the country
without obtaining permission. Ms Sykes, through counsel, admitted that she had left the country
without consent but proffered the reason that her grandmother was in Aruba and had become ill.

Recommendation

In light of the Defendant’s acknowledgment that she violated the conditions of her
probation, the undersigned found by a preponderance of the evidence that Ms Sykes is in
violation of the conditions of her probation.

The Probation Officer noted, in his Memorandum dated July 24, 2009, that other than
Defendant going to Aruba without permission her adjustment while on supervision has been
good. The Probation Officer indicated that, on July 18, 2008, the Defendant resigned from her
position with SAIC as a financial accountant because of the court-ordered employment restriction
on handling financial records. Ms Sykes reports to her Probation Officer as directed and she has
acquired no further arrests. She is current with her restitution payment schedule, and the DNA,
community service, and special assessment requirements are satisfied.

The Probation Office recommends that Ms Sykes be sanctioned for her violation by
modifying the conditions of her probation with 15 days placement in a Community Correction
Center. The Govemment concurs in that recommendation and no objection was noted by the
Defendant.

The undersigned concurs in the recommendation of the Probation Office. Defendant

acknowledges her violation but alleges that she was worried that her grandmother might die

while visiting in Aruba and that caused Defendant to violate the conditions of probation. Under
those circumstances this Court believes the recommended sanction reflects the punishment
befitting the violation. In all other respects the Defendant appears to be in compliance with the
conditions of her probation.
Options Available to the Trial Court

The violation is a Grade C violation, and with a Criminal History Category of I, the
recommended Sentencing Guideline range is 3 to 9 months. USSG §7Bl .4(a). Upon a finding of
a Grade C violation, the Court may revoke probation; or extend the term of probation and/or

modijfv the conditions of supervision. USSG §7B1.3(a) (2).

ALMN KA`?“ l
UNITED STATE GI TRATE JUDGE

Failure to file timely objections to the findings and recommendations set forth in this
report may waive your right of appeal from an order of the District Court adopting such findings
and recommendations. See Thomas v. Arn, 474 U.S. 140 (l985).

The Magistrate Judge having recommended that the conditions of Defendant’s probation
be modified and there being no objection thereto, IT IS ORDERED that the recommendation of

the Magistrate Judge is accepted.

DATED:   § ,2009   f

UNITED sTATEs DISTRICT Co@zf JUDGE